Head, J.,
concurring:
I fully concur in the judgment of the court, but I cannot accept as sound that portion of the majority opinion which convicts the learned trial judge of error in permitting the plaintiff to prove that the defendant had forged the note which became the effective agency through which he wrought the injury to the plaintiff’s property. The opinion concedes that the record discloses evidence which, when accepted by the jury, would warrant a verdict for compensatory damages. In such a case it is the right of the plaintiff to prove, if he can, that the act of *9trespass was not the result of a mistake or committed in the honest belief that it was the exercise of a right, but was willful, wanton and intentional, thus laying the foundation for punitive damages.
It is true it was not the name of this plaintiff that was attached to the note and he was not a party to the judgment afterwards entered thereon. No one can deny the; soundness of the well established rule that the validity of a judgment cannot be collaterally attacked by one who is a stranger to it. But it seems plain to me that the proof offered in this case constituted no attack on the validity of the judgment within the meaning of that rule. The record here made would have no relevancy in any proceeding between the parties to the judgment. Its validity or invalidity, inter partes, would be in nowise affected by what was done here. That would have to be determined on its own merits as if this proceeding had never been instituted.
I cannot agree therefore that any proper application of the rule referred to should result in denying to this plaintiff the right to prove, if he can, not only that the defendant did an injury to him or his property; but also that he did it willfully and designedly by forging a note which enabled him to abuse the legal process of the courts to authorize him, apparently under that sanction, to work a wrong he could not otherwise have accomplished.
Rice, P. J., concurs in this opinion.